Exhibit 10.18.2

SECOND AMENDMENT TO RIGHTS AGREEMENT

This SECOND AMENDMENT TO RIGHTS AGREEMENT (the “Amendment”) is dated as of April
17, 2014 and amends that certain Rights Agreement, dated as of December 19, 2005
(the “Rights Agreement”), by and between dELiA*s, Inc., a Delaware corporation
(the “Company”), and American Stock Transfer & Trust Company LLC, a New York
limited liability trust company (the “Rights Agent”). Capitalized terms used but
not otherwise defined in this Amendment have the respective meanings set forth
in the Rights Agreement.

RECITALS:

WHEREAS, the board of directors of the Company determined it is in the best
interests of the Company and its stockholders to amend the Rights Agreement on
the terms set forth herein;

WHEREAS, in accordance with Section 27 of the Rights Agreement and subject to
certain provisions of that section, for so long as the Rights are then
redeemable, the Company may in its sole and absolute discretion, and the Rights
Agent shall if the Company so directs, supplement or amend any provision of the
Rights Agreement in any respect without the approval of any holders of the
Rights;

WHEREAS, the Rights Agent is hereby directed to join in the amendment to the
Rights Agreement as set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereby agree as follows:

1. Amendment of the Rights Agreement.

Section 1 of the Rights Agreement is hereby amended as follows:

(i) The definition of “Acquiring Person” is hereby amended and restated to read
as follows:

“(a) “Acquiring Person” shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall become the Beneficial Owner of
fifteen percent (15%) or more (or more than 30% with respect to an Excluded
Shareholder or 19.99% with respect to a Valinor Shareholder or a Flatbush
Shareholder) of the shares of Common Stock then outstanding, but shall not
include the Company, any Subsidiary of the Company, any employee benefit plan of
the Company or of any Subsidiary of the Company, or any Person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan; provided, however, that (i) if the Board of Directors of the
Company determines in good faith that a Person who



--------------------------------------------------------------------------------

would otherwise be an “Acquiring Person” inadvertently became the Beneficial
Owner of a number of shares of Common Stock such that the Person would otherwise
qualify as an “Acquiring Person” (including, without limitation, because
(A) such Person was unaware that it beneficially owned a percentage of Common
Stock that would otherwise cause such Person to be an “Acquiring Person” or
(B) such Person was aware of the extent of its Beneficial Ownership of Common
Stock but had no actual knowledge of the consequences of such Beneficial
Ownership under this Agreement), without any intention of changing or
influencing control of the Company, then the Board may determine that such
Person shall not be deemed to be or to have become an “Acquiring Person” for any
purposes of this Agreement unless and until such Person shall have failed to
divest itself, as soon as practicable (as determined, in good faith, by the
Board of Directors of the Company), of Beneficial Ownership of a sufficient
number of shares of Common Stock so that such Person would no longer otherwise
qualify as an “Acquiring Person”; (ii) if, as of the date of the first public
announcement of the adoption of this Agreement, any Person is the Beneficial
Owner of fifteen percent (15%) or more of the shares of Common Stock
outstanding, such Person shall not be deemed to be or to become an “Acquiring
Person” unless and until such time as such Person shall, after the first public
announcement of the adoption of this Agreement, become the Beneficial Owner of
an additional 1% or more of the shares of Common Stock outstanding (other than
pursuant to a dividend or distribution paid or made by the Company on the
outstanding Common Stock or pursuant to a split or subdivision of the
outstanding Common Stock), unless, upon becoming the Beneficial Owner of such
additional shares of Common Stock, such Person is not then the Beneficial Owner
of fifteen percent (15%) or more (or more than 30% with respect to an Excluded
Shareholder or 19.99% with respect to a Valinor Shareholder or a Flatbush
Shareholder) of the shares of Common Stock then outstanding; and (iii) no Person
shall become an “Acquiring Person” as a result of an acquisition of shares of
Common Stock by the Company which, by reducing the number of shares outstanding,
increases the proportionate number of shares of Common Stock beneficially owned
by such Person to fifteen percent (15%) or more (or more than 30% with respect
to an Excluded Shareholder or 19.99% with respect to a Valinor Shareholder) of
the shares of Common Stock then outstanding; provided, however, that if a Person
shall become the Beneficial Owner of fifteen percent (15%) or more (or more than
30% with respect to an Excluded Shareholder or 19.99% with respect to a Valinor
Shareholder or a Flatbush Shareholder) of the shares of Common Stock then
outstanding by reason of such share acquisitions by the Company and shall
thereafter become the Beneficial Owner of an additional 1% or more of the shares
of Common Stock outstanding (other than pursuant to a dividend or distribution
paid or made by the Company on the outstanding Common Stock or pursuant to a
split or subdivision of the outstanding Common Stock), then such Person shall be
deemed to be an “Acquiring Person” unless upon becoming the Beneficial Owner of
such additional shares of Common Stock such Person does not beneficially own
fifteen percent (15%) or more (or more than 30% with respect to a Excluded
Shareholder or 19.99% with respect to a Valinor Shareholder or a Flatbush
Shareholder) of the shares of Common Stock then outstanding. For all purposes of
this Agreement, any calculation of the number of shares of Common Stock
outstanding at any particular time, including for purposes of determining the
particular percentage of such outstanding shares of Common Stock of which any
Person is the Beneficial Owner, shall

 

2



--------------------------------------------------------------------------------

be made in accordance with the last sentence of Rule 13d-3(d)(1)(i) of the
General Rules and Regulations under the Exchange Act (as such term is
hereinafter defined); provided, further, that, notwithstanding the foregoing or
anything contained in this Agreement to the contrary, no Valinor Shareholder or
Flatbush Shareholder shall be deemed to be an “Acquiring Person” by virtue of or
as a result of the execution and delivery of that certain Securities Purchase
Agreement dated February 18, 2014 by and among the Company and the investors to
be identified on the signature pages to such Securities Purchase Agreement (the
“Securities Purchase Agreement”), the sale by the Company of its securities to,
and the purchase from the Company of its securities by, any Valinor Shareholder
or Flatbush Shareholder, the conversion at any time and from time to time of any
such securities into any other securities of the Company, or the other
transactions contemplated by the Securities Purchase Agreement.”

2. No Other Amendment; Effect of Amendment. Except as and to the extent
expressly modified by this Amendment, the Rights Agreement and the exhibits
thereto shall remain in full force and effect in all respects without any
modification. By executing this Amendment below, the Company certifies that this
Amendment has been executed and delivered in compliance with the terms of
Section 27 of the Rights Agreement. In the event of a conflict or inconsistency
between this Amendment and the Rights Agreement and the exhibits thereto, the
provisions of this Amendment shall govern.

3. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. A signature to this Amendment transmitted electronically shall
have the same authority, effect and enforceability as an original signature.

4. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

5. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts made
and to be performed entirely within such State.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

dELiA*, INC. By:  

/s/ David J. Dick

Name:  

David J. Dick

Title:  

“SVP, Chief Financial Officer and Treasurer”.

AMERICAN STOCK TRANSFER & TRUST COMPANY LLC, as Rights Agent By:  

/s/ Jennifer Donovan

Name:  

Jennifer Donovan

Title:  

Senior Vice President, Relationship Manager, Regional Manager

 

4